Citation Nr: 0023463	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

3.  Entitlement to a compensable disability rating for 
recurrent tonsillitis.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The case returns to the Board following a remand to the RO in 
April 1999.  

The Board notes that in a February 2000 rating decision, the 
RO denied an increased disability rating for tinnitus.  
Although the RO provided the veteran with a statement of the 
case after he submitted a notice of disagreement, there is no 
indication that the veteran has as yet perfected his appeal 
of that decision.  Therefore, that issue is not currently 
before the Board.  Similarly, in a May 2000 rating decision, 
the RO denied service connection for anxiety, nervousness, 
headaches, and loss of attention span claimed as secondary to 
service-connected tinnitus.  There is no indication that the 
veteran has submitted a notice of disagreement with that 
action.  These issues are therefore not before the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current left knee disorder and his period of 
active duty service.

2.  Based on the evidence of record, application of either 
version of the rating criteria for hearing loss disability 
effective before or as of June 10, 1999 fails to support a 
compensable disability rating for the veteran's service-
connected bilateral hearing loss.  

3.  The results of the December 1996 VA audiology examination 
reveal Level I hearing loss in both the right and left ears.  
The results of the January 2000 VA audiology examination 
reveal Level III hearing loss in the right ear and Level II 
hearing loss in the left ear.    

4.  Based on the evidence of record, application of either 
version of the rating criteria for chronic laryngitis 
effective before or as of October 7, 1996 supports no more 
than a 10 percent disability rating for the veteran's 
service-connected recurrent tonsillitis.

5.  The veteran's recurrent tonsillitis is manifested by 
subjective complaints of constant hoarseness that varies in 
severity with weather conditions, throat pain, and some 
difficulty swallowing, and objective evidence of 
intermittently swollen and erythematous tonsils, with 
occasional diagnoses of upper respiratory infections.  The 
evidence does not demonstrate chronic pathological changes or 
dysfunction associated with the recurrent tonsillitis. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  Neither rating criteria for bilateral hearing loss 
effective before or as of June 10, 1999 is more favorable to 
the veteran based on the evidence of record.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1998).   
  
3.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6101 (1998).   

4.  Neither rating criteria for chronic laryngitis effective 
before or as of October 7, 1996 is more favorable to the 
veteran based on the evidence of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (1996).  

5.  The criteria for a 10 percent disability rating for 
recurrent tonsillitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.97, Diagnostic Code 6516 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Left Knee Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the veteran has a history of left torn meniscus 
repair at a private facility in 1978.  In addition, VA X-rays 
of the left knee taken in August 1997 revealed the presence 
of early crystal deposition disease process and mild 
degenerative disease, and VA outpatient records from 
September 1997 show a diagnosis of left knee patellofemoral 
syndrome.  Accordingly, the Board finds that the first 
requirement for a well grounded claim is met.  

The Board notes that although current evidence shows 
degenerative disease in the left knee, there is no evidence 
showing that arthritis was present to a compensable degree 
within one year from the veteran's separation from service.  
Therefore, the presumption of in-service incurrence does not 
apply.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).   

As to the second requirement, the veteran generally asserts 
that left knee problems began in service, specifically as a 
result of jumping, carrying heavy loads, and standing for 
long hours on hard surfaces.  For purposes of determining 
whether the claim is well grounded, the Board presumes the 
truthfulness of this assertion.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  The 
Board notes that service medical records complaints of left 
knee locking, buckling, and occasional aching.  Examination 
revealed minimal patellar crepitation only, and X-ray studies 
revealed no significant radiographic abnormalities.  

However, the Board ultimately finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between the current left knee disorders 
of record and his period of active duty service.  That is, 
there is no medical evidence or opinion of record that 
provides a link between the veteran's service and the 
currently diagnosed crystal deposition disease process, mild 
degenerative disease, and left knee patellofemoral syndrome.  

The veteran generally asserts that he had left knee symptoms 
on a continuous basis since his separation from service.  He 
also alleges that the left knee surgery he had within several 
years after his discharge was related to symptoms that began 
in service.  The Board concedes that continuity of 
symptomatology after service may be a basis for establishing 
service connection under 38 C.F.R. § 3.303(b).  However, the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

The Board acknowledges that the veteran underwent surgical 
repair of a torn lateral meniscus in the left knee joint at 
Doctor's Hospital in September 1978, three years after his 
separation from service.  However, the discharge summary of 
record does not in any way relate the meniscal tear to the 
veteran's period of military service.  In addition, in the 
April 1999 remand, the Board noted that the discharge summary 
indicated that the complete circumstances of the admission 
were set forth in admission notes, which were not of record.  
The veteran failed to respond to the RO's May 1999 request 
for a release to secure the complete medical records 
associated with this hospitalization.  

The only evidence of record suggesting a relationship between 
the veteran's current left knee disorder and service is the 
veteran's own opinion.  The Board notes that the veteran was 
a medic in service and is employed by VA as a Licensed 
Practical Nurse (LPN).  However, there is no evidence to 
suggest that he has any particular knowledge of orthopedics 
such that his opinion should be accepted as competent medical 
evidence.  See Black v. Brown, 10 Vet. App. 279 (1997) 
(opinion of the veteran's wife, a registered nurse, regarding 
his heart attack was not a competent medical opinion as there 
was no evidence that she had special knowledge regarding 
cardiology or that she participated in the veteran's care).  
Therefore, because the veteran is essentially considered a 
lay person, he is only competent to relate and describe 
symptoms.  He is not competent to offer an opinion on matters 
that require medical knowledge, such as a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a left knee disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a left knee disorder, he should submit 
competent medical evidence that establishes a link between 
his current left knee problems and service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 

  

Increased Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The veteran's service medical records reflected multiple 
episodes of tonsil enlargement or tonsillitis in service 
through the date of separation.    

The veteran submitted his original disability compensation 
claim in May 1996.  In a July 1996 statement, he related that 
he had no records of medical treatment after service due to 
personal circumstances.   

In connection with his claim, the veteran underwent a VA 
general medical examination in December 1996.  He related 
that he had been diagnosed in service as having recurrent 
tonsillitis.  He had tonsillitis every year since service.  
Examination showed that the pharynx was slightly 
erythematous.  The posterior oropharynx was very erythematous 
with extremely enlarged tonsils bilaterally and positive 
tonsillar nodes.  The nasopharynx, hypopharynx, and piriform 
fossa were within normal limits.  The diagnosis was current 
upper respiratory infection with history of chronic 
tonsillitis.  

Also in December 1996, the veteran was afforded a VA 
audiology examination.  At that time, pure tone thresholds, 
in decibels (dB), were as follows:






HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
5
5
10
25
55
24
LEFT
5
10
15
60
75
40

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  

In a March 1997 rating decision, the RO established service 
connection for disorders including left ear hearing loss and 
recurrent tonsillitis.  At that time, it assigned a 
noncompensable (0 percent) rating for each disability.  

In an April 1997 statement, Gregory V. Osetinsky, M.D., 
indicated that he first met the veteran in January 1997.  He 
complained of diminished hearing and recurrent tonsillitis.  
Dr. Osetinsky explained that the audiogram revealed high 
frequency sensorineural hearing loss at 3000 Hertz (Hz) and 
above with speech discrimination of 88 percent.  In addition, 
his tonsils were both hypertrophic and cryptic with 
concretions.  

In a June 1997 rating decision, the RO granted service 
connection for disorders including right ear hearing loss and 
awarded a noncompensable evaluation.  The veteran timely 
appealed the ratings assigned for hearing loss and recurrent 
tonsillitis.  

In his August 1997 notice of disagreement, the veteran 
explained that he had trouble hearing in everyday situations, 
which affected his ability to perform his duties as a nurse.  
He asserted that hearing tests in a controlled environment 
did not adequately reflect his hearing impairment.  

With his notice of disagreement, the veteran included records 
from Humana Medfirst Physician Care dated from February 1992 
to July 1994.  The records reflected intermittent treatment 
for swollen tonsils without hoarseness or voice changes.   

In an October 1997 statement, the veteran indicated that he 
had hoarseness of voice, especially with acute attacks of a 
cold, flu, or sinuses.  

With his statement, the veteran submitted another statement 
from Dr. Osetinsky dated in August 1997.  He examined the 
veteran on that date and saw evidence of chronic tonsillitis 
with chronic lithiasis.  Specifically, he found erythema and 
hypertrophic tonsils.  Concerning a request for comments on 
vocal cord thickening or nodules, Dr. Osetinsky indicated 
that vocal cord thickening had nothing to do with the 
diagnosis of chronic tonsillitis.

The veteran also submitted records of VA outpatient treatment 
in August 1997.  Records reflected complaints of throat pain 
and constant hoarseness.  He related a history of tonsillitis 
with fever at least three times a year.  Examination revealed 
2+ enlarged, cryptic tonsils with tonsillitis.  There was no 
acute infection.  Nasopharyngoscopic examination revealed an 
erythematous larynx with no masses.  The diagnosis was 
chronic tonsillitis.  The physician indicated that the 
veteran needed a tonsillectomy.   

The veteran was afforded a VA otolaryngology examination in 
January 1998.  He related that he had difficulty swallowing 
secondary to enlarged tonsils, though he tolerated a solid 
diet without difficulty.  He also had a sensation of being 
able to feel the tonsils every time he swallowed.  In 
addition, he had some mild hoarseness.  The veteran had 
experienced multiple episodes of tonsillitis in the past, 
with one episode in the past year.  The episodes had been 
better since undergoing a septorhinoplasty.  On examination, 
the oropharynx was clear.  The neck was free of masses or 
lesions.  Indirect laryngoscopy showed slight erythema of the 
vocal cords and posterior glottis.  The diagnosis was 
hypertrophic tonsils that caused some subjective discomfort 
but no obvious dysfunctional deficits and no recent multiple 
episodes of infection.  The examiner opined that the 
hoarseness and mild erythema might be related to 
gastroesophageal reflux disease.  

In October 1998, the veteran testified before a member of the 
Board.  With respect to the claim for an increased rating for 
recurrent tonsillitis, he related that his tonsils were 
always enlarged and that he sometimes had trouble swallowing, 
especially pills.  He was always hoarse, though the severity 
seemed to decrease with humidity and increase in air-
conditioned areas.  He had not been told that he had vocal 
cord thickening or polyps on the tonsils.  Concerning his 
bilateral hearing loss, he wore a hearing aid in the left 
ear.  The right ear hearing loss was getting worse.  He had 
difficulty telling from which direction a sound came.  

Following the Board's remand, the RO obtained the veteran's 
VA outpatient medical records dated from November 1996 to 
October 1999.  Audiology notes dated from August 1997 to 
September 1999 indicated that the veteran was fitted for 
hearing aid for the left ear and then the right ear.  Notes 
dated in June 1997 showed that he had complaints including a 
sore throat.  Examination revealed mild erythema of the 
oropharynx.  He was diagnosed as having an upper respiratory 
infection.  In October 1997, the veteran reported throat pain 
with constant hoarseness, as well as intermittent trouble 
swallowing.  On examination, the oropharynx was clear with 
enlarged tonsils bilaterally.  There was no erythema.  In 
February 1998, he reported having enlarged tonsils most of 
the time.  He also had a history of difficulty swallowing and 
constant hoarseness that worsened with weather changes.  He 
denied any current problems with his tonsils.  Examination 
revealed 2+ enlarged tonsils and minimal drainage in the 
oropharynx.  In January 1999 showed that he declined to have 
a tonsillectomy.  In March 1999, he presented with upper 
respiratory infection with complaints of sore throat.  On 
examination, the pharynx and neck were negative.  

In January 2000, the veteran underwent another VA audiology 
examination.  On that date, pure tone thresholds, in dB, were 
as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
20
25
30
75
38
LEFT
25
20
30
65
80
49

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The Board notes that the RO considered the amendments to the 
regulations in its February 2000 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In any event, after careful review 
of the regulations in question, the Board finds that the 
changes are not significant to this particular veteran's 
claim and that the amended regulation is not more favorable 
to the veteran than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.87, Table VI (1998); 38 C.F.R. § 4.85(b), Table VI 
(1999).  Disability ratings are assigned by combining a level 
of hearing loss in each ear.  38 C.F.R. § 4.87, Table VII 
(1998); 38 C.F.R. § 4.85(e), Table VII (1999).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the December 1996 VA 
audiology examination to Table VI yields a Roman numeral 
value of I for both the right ear and the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss at that time is evaluated as 0 percent 
disabling.  Applying the results of the January 2000 VA 
audiology examination to Table VI yields a Roman numeral 
value of III for the right ear and II for the left ear.  
Applying these values to Table VII, the Board finds that the 
bilateral hearing loss remains 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (1999); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).   

2.  Recurrent Tonsillitis

The veteran's recurrent tonsillitis is rated as 
noncompensable by analogy to Code 6516, chronic laryngitis.  
38 C.F.R. § 4.97.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for respiratory disorders, effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
pt. 4).  Again, when the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 313.  However, Court has held that the 
effective date rule, 38 U.S.C.A. § 5110(g), prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997);  see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence the new regulations may only be 
applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.

Under the previous version of Code 6516, a 10 percent rating 
is assigned when chronic laryngitis is moderate, with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness.  See 38 C.F.R. § 4.31 (where the 
Schedule does not provide a 0 percent rating, a 0 percent 
shall be assigned if the requirements for a compensable 
rating are not met).  A maximum schedular evaluation of 30 
percent is in order when the disability is severe, with 
marked pathological changes, such as inflammation of cords or 
mucous membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97, Code 
6516 (in effect before October 7, 1996) 

Under the amended version of Code 6516, a 10 percent rating 
is warranted for chronic laryngitis when there is hoarseness 
with inflammation of cords or mucous membrane.  See 38 C.F.R. 
§ 4.31.  A maximum schedular rating of 30 percent is assigned 
when there is hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, Code 6516 (in effect as of October 
7, 1996).  

The Board notes that, in its February 2000 statement of the 
case, the RO purported to set forth each version of the 
applicable regulation.  However, it merely repeated the 
amended rating criteria.  In any event, the Board finds that 
the regulations are sufficiently similar such that neither 
version is more favorable to the veteran and that the Board 
may proceed to evaluate the claim without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  

The veteran's recurrent tonsillitis is manifested by 
subjective complaints of constant hoarseness that varies in 
severity with weather conditions, throat pain, and some 
difficulty swallowing.  Objectively, the evidence generally 
shows intermittent findings of swollen and erythematous 
tonsils, with occasional diagnoses of upper respiratory 
infections.  However, the examiner from the January 1998 VA 
otolaryngology examination indicated that the swollen tonsils 
did not cause obvious dysfunctional deficits and that the 
hoarseness and difficulty swallowing might be related to a 
gastric disorder.  Absent evidence of chronic pathological 
changes or dysfunction associated with the recurrent 
tonsillitis, the Board cannot conclude that the overall 
disability picture warrants the maximum rating of 30 percent 
under Code 6516.  38 C.F.R. § 4.7.  However, given the fairly 
regular presentation of the symptoms, as well as the 
veteran's subjective complaints, the Board resolves doubt in 
the veteran's favor and finds that the evidence supports no 
more than a 10 percent disability rating by analogy to Code 
6516.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.97, Code 6516 (1999); 38 C.F.R. § 4.97, Code 6516 
(1996).      


ORDER

Service connection for a left knee disorder is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for recurrent tonsillitis is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

